UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: Commission file number: 002-95626-D SIONIX CORPORATION (Exact name of registrant as specified in its charter) Nevada 87-0428526 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No. 914 Westwood Blvd., Box 801 Los Angeles, California (Address of principal executive offices) (Zip Code) Issuer’s telephone number (704) 971-8400 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files).Yesþ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨ Yes þ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of February 1, 2012 the number of shares of the registrant’s classes of common stock outstanding was 334,163,148. Table of Contents Part I - Financial Information 3 Item 1. Condensed Financial Statements (Unaudited) 3 Balance Sheets as of December 31, 2011 and September 30, 2011 3 Statements of Operations for the three months ended December 31, 2011 and 2010 4 Statements of Cash Flows for the three months ended December 31, 2011 and 2010 5 Notes to Financial Statements 6 Forward-Looking Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 Part II – Other Information 14 Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Reserved 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 2 Part I, Item 1.Financial Statements. Sionix Corporation Condensed Balance Sheets (Unaudited) As of December 31, As of September 30, ASSETS Current assets: Cash and cash equivalents $ $ Other receivable Inventory Other current assets Total current assets Non-current assets: Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT Current liabilities: Accounts payable $ Accrued expenses Notes payable - related parties Convertible notes, net of debt discount Secured promissory notes - Derivative liability Shares to be issued - Total current liabilities Stockholders' deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized at September 30, 2011 and 2010 - - Common stock, $0.001 par value (600,000,000 shares authorized; 327,079,104 shares issued and 307,739,481 shares outstanding at December 31, 2011; 299,331,673 shares issued and outstanding at September 30, 2011) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders'deficit $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 3 Sionix Corporation Condensed Statements of Operations (Unaudited) Three Months Ended December 31, Operating expenses General and administrative Sales and marketing Research and development Depreciation Total operating expenses Loss from operations ) ) Other income (expense) Interest expense and financing costs ) ) Gain (loss) on change in fair value of derivative liability ) Legal settlements - ) (Loss) gain on settlement of debt ) Total other income (expense) ) ) Loss before income taxes ) ) Income taxes - - Net loss attributable to common shareholders $ ) $ ) Basic loss per share $ ) $ ) Diluted loss per share $ ) $ ) Basic weighted average number of shares of common stock outstanding Diluted weighted average number of shares of common stock outstanding * Weighted average number of shares used to compute basic and diluted loss per share is the same since the effect of the dilutive securities is anti-dilutive. The accompanying notes are an integral part of these unaudited condensed financial statements. 4 Sionix Corporation Condensed Statements of Cash Flows (Unaudited) Three Months Ended December 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation Amortization of debt discounts Share based payments Common stock issued for services (Gain) loss on change in fair value of derivative liability ) (Gain) loss on settlement of debt ) Changes in operating assets and liabilities: Inventory ) ) Other current assets ) ) Accounts payable Accrued expenses ) Deferred revenue - Net cash used by operating activities ) ) Cash flows from investing activities: Purchase of property and equipment - ) Cash flows from financing activities: Borrowings - Common stock issued for cash Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Income taxes paid $ $ Interest paid $
